                 Case 2:95-cr-00296-JCC Document 78 Filed 12/16/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR95-0296-JCC
10                             Plaintiff,                   ORDER
11          v.

12   THOMAS ANDREW HOLZBOG,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Thomas Holzbog’s motion to appoint
16   counsel (Dkt. No. 76). The Court understands that Mr. Holzbog has been released from custody.
17   Thus, having thoroughly considered the motion and the relevant record, the Court finds oral
18   argument unnecessary and hereby DENIES the motion as moot.
19          DATED this 16th day of December 2020.




                                                         A
20

21

22
                                                         John C. Coughenour
23                                                       UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR95-0296-JCC
     PAGE - 1
